Appeal from a judgment of the Supreme Court (McGill, J.), entered March 16, 2000 in Clinton County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination of respondent denying his request for temporary release.
Petitioner commenced this CPLR article 78 proceeding challenging the denial of his application for temporary release because it was based, in part, upon improper consideration of a disciplinary determination which had been administratively reversed and expunged from petitioner’s institutional record. Inasmuch as Supreme Court remanded the matter for a de novo hearing before the Temporary Release Committee, petitioner received all the relief to which he is entitled and, therefore, is no longer aggrieved. Moreover, the Attorney General has advised this Court that petitioner has reappeared before the Temporary Release Committee on April 6, 2000, rendering this appeal moot (see, Matter of Dixon v Struna, 244 AD2d 827, lv denied 91 NY2d 810).
Crew III, J. P., Carpinello, Graffeo, Rose and Lahtinen, JJ., *984concur. Ordered that the appeal is dismissed, as moot, without costs.